Citation Nr: 0211877	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for postoperative 
osteochondritis dessicans of the left knee with 
chondromalacia and traumatic arthritis, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to an increased rating for postoperative 
osteochondritis dessicans of the right knee with 
chondromalacia and traumatic arthritis, currently evaluated 
as 10 percent disabling. 


(The issue of entitlement to service connection for residuals 
of a neck injury will be the subject of a later decision by 
the Board of Veterans' Appeals (Board).)



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1978.  

This matter comes before the Board on appeal from a January 
1999 rating decision by the RO that denied claims of 
entitlement to an increased rating for postoperative 
osteochondritis dessicans of each knee with chondromalacia of 
the patella and traumatic arthritis in excess of 10 percent, 
entitlement to an increased rating for lumbosacral strain in 
excess of 10 percent, and service connection for residuals of 
a neck injury.  The veteran was notified of these actions by 
a letter in February 1999.  

By rating action of May 2001, the RO granted a temporary 
total evaluation (100 percent) for lumbosacral strain from 
April 26 to November 1, 2000, based on treatment requiring 
convalescence.  See 38 C.F.R. § 4.30 (2001).  Thereafter, by 
rating action of October 2001, the RO increased the rating 
for lumbosacral strain to 40 percent.

The Board is currently undertaking additional development on 
the underlying issue of entitlement to service connection for 
residuals of a neck injury pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development actions are 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3099, 
3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by severe pain, loss of motion, periodic 
radiculopathy, and demonstrable muscle spasms with some 
tenderness, all of which equates to pronounced intervertebral 
disc syndrome.

2.  The veteran's service-connected low back disability has 
not produced impairment of earning capacity beyond that 
contemplated by the rating schedule.

3.  The veteran's left knee disability and right knee 
disability are each manifested by no more than slight 
instability.

4.  The veteran's left knee disability and right knee 
disability are each manifested by pain and limitation of 
motion, and functional loss associated with pain that equates 
to a compensable rating.


CONCLUSIONS OF LAW

1.  A 60 percent rating for service-connected low back 
disability is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a 
(Diagnostic Code 5293) (2001).

2.  No more than 10 percent is warranted for left knee 
disability ratable as instability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.71a 
(Diagnostic Code 5257) (2001).

3.  No more than 10 percent is warranted for right knee 
disability ratable as instability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.71a (Diagnostic Code 
5257) (2001).

4.  A separate 10 percent rating is warranted for left knee 
disability other than instability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5010, 5260) (2001).

5.  A separate 10 percent rating is warranted for right knee 
disability other than instability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5010, 5260) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 
4.45.  Therefore, to the extent possible, the degree of 
additional debility caused by functional losses, such as 
pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  DeLuca, supra.  

Lumbosacral Strain

The veteran's service-connected lumbosacral strain has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2001).  The Board notes that the 
maximum schedular award is 40 percent under Diagnostic Codes 
5292 or Diagnostic Code 5295, which deal with limitation of 
motion and lumbosacral strain, respectively.  Hence, no 
greater benefit can flow to the veteran under either Code.  
This is so because Diagnostic Codes 5292 and 5295 each 
address, at least in part, limitation of motion, see 
VAOPGCPREC 36-97 (Dec. 12, 1997), which means that separate 
ratings under each are not assignable.  38 C.F.R. § 4.14 
(2001) (when manifestations of a single disability are 
ratable under several sets of criteria, separate ratings are 
not assignable).

Given the 40 percent disability rating currently assigned for 
the veteran's service-connected lumbosacral strain, the 
veteran will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent) or a fracture of a vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285).  Higher 
ratings are also assignable for ankylosis of the spine.  
38 C.F.R. § 4.71a (Diagnostic Codes 5286, 5289) (2001).  
Additionally, under Diagnostic Code 5293, a 60 percent rating 
is assigned for pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, little intermittent relief.  Id.  
The Board notes that a 60 percent rating is the maximum 
evaluation allowable under Code 5293.  38 C.F.R. § 4.71a.

Based on a review of the evidence of record, the Board finds 
that the veteran's service-connected lumbosacral strain 
warrants a 60 percent rating under Diagnostic Code 5293.  
This is so because the Board finds that the evidence shows 
problems tantamount to pronounced intervertebral disc 
syndrome which entitles the veteran to an increased rating 
under Diagnostic Code 5293.  Significantly, the criteria for 
rating lumbosacral strain specifically refer to joint space 
irregularities as a definite consideration, which in turn 
suggests that consideration of disc difficulties is 
appropriate when addressing severe lumbosacral strains.  The 
record shows that, prior the veteran's surgery in April 2000, 
when examined by VA in November 1998, he had degenerative 
disc disease with periodic radiculopathy.  In March 2000, 
private magnetic resonance imaging revealed that, among other 
things, the veteran had degenerative disc disease throughout 
the lumbar spine.  In light of the veteran's surgery in April 
2000 for which he had had L4-5 decompression laminotomy, 
foraminotomy, and posterior spinal fusion at L4 to S1, and 
for which the RO granted a temporary total evaluation 
(100 percent) from April 26 to November 1, 2000, based on 
treatment of service-connected disability requiring 
convalescence, the Board finds that service-connected low 
back disability contemplates disc syndrome and warrants a 60 
percent rating.  In September 2000, a private physician 
indicated that the veteran had acute disc herniation at 
lumbar levels.  

The record also shows that, when examined for VA compensation 
purposes in June 2001, the veteran complained of constant low 
back pain indicative of a problem that allows for only little 
intermittent relief.  He also complained of weakness, 
fatigue, lack of endurance, and stiffness of the back and 
reported that these symptoms were present constantly.  He 
reported daily flare ups which last for weeks at a time.  The 
veteran further noted that, at present and for the last 21 
years, he was employed as a delivery truck driver.  The June 
2001 examiner reported that the veteran had bilateral muscle 
spasms in the lumbosacral area with some tenderness.  
Straight-leg raising was positive at approximately 30 
degrees, bilaterally, worse on the left.  The veteran could 
flex to 30 degrees, and extend to 15 degrees.  Right lateral 
flexion was 20 degrees, left was 20 degrees, and rotation was 
35 degrees.  Moreover, pain was a limiting factor.  X-rays of 
the lumbar spine revealed surgical and multilevel 
degenerative changes.  Therefore, when taking into account 
limitations due to pain and other factors as identified in 38 
C.F.R. §§ 4.40, 4.45 (2001), the Board finds that the 
veteran's functional losses suggest difficulties that more 
nearly approximate the criteria contemplated by a 60 percent 
rating for intervertebral disc syndrome.  38 C.F.R. § 4.7, 
Diagnostic Code 5293 (2001); VAOPGCPREC 36-97 (Dec. 12, 
1997); DeLuca, supra.  Such a conclusion is consistent with 
examination findings that service-connected disability has 
led to degeneration of his spine, specifically degenerative 
disc disease.

Therefore, in light of the award of a 60 percent rating, the 
veteran will only be entitled to a higher schedular rating of 
100 percent if he has a fracture with cord involvement, 
requires long leg braces or is bedridden under Diagnostic 
Code 5285, or has ankylosis of the entire spine at an 
unfavorable angle under Diagnostic Code 5286.  38 C.F.R. 
§ 4.71a.  The evidence of record, however, does not show that 
the veteran has residuals of a fracture of the vertebra with 
cord involvement, requires long leg braces, or is bedridden.  
Therefore, a 100 percent schedular rating under Diagnostic 
Code 5285 is not warranted.  Moreover, the evidence of record 
does not show that the veteran has ankylosis of the spine at 
an unfavorable angle.  Consequently, no basis exists for a 
higher schedular rating.  Indeed, the most recent VA 
examination findings indicate that none of these problems 
exists.

Furthermore, while it might be argued that the Board's 
analysis should include consideration of whether separate 
ratings are warranted for limitation of motion, and disc 
syndrome, it should be pointed out that each of these sets of 
criteria overlap as to the manifestations to be evaluated 
(for example, limitation of motion and functional loss due to 
pain are to be considered under each diagnostic code.)  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, as no separate 
and distinct disabilities are shown, assignment of separate 
ratings for the various manifestations of the veteran's low 
back disability is precluded by the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).  The functional loss, however, due 
to pain has been considered in arriving at the current 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

(The Board is cognizant of changes that will soon occur with 
respect to the rating criteria for intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 - 54,349 (August. 22, 2002) 
(effective from September 23, 2002).  Nevertheless, because 
these changes are not effective as of the date the veteran's 
case was considered by the Board, no action will be taken 
with respect to these criteria.)

Knees

The veteran's service-connected left and right knee 
disabilities have been rated as 10 percent disabling under 
38 C.F.R. § 4.71a (Diagnostic Code 5010-5257) (2001).  
Because the RO has considered both limitation of motion and 
instability as symptoms of the veteran's service-connected 
left and right knee disabilities, the Board will do the same.  

Diagnostic Code 5257 addresses impairment of the knee 
involving recurrent subluxation or lateral instability.  
According to this code, evidence of moderate recurrent 
subluxation or lateral instability will result in the 
assignment of a 20 percent disability rating.  38 C.F.R. § 
4.71a (Diagnostic Code 5257) (2001).  Evidence of severe 
recurrent subluxation or lateral instability warrants the 
assignment of a 30 percent disability evaluation.  Id.

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a (Diagnostic Code 
5003) (2001).  

The criteria set forth under Diagnostic Code 5003 allow for a 
rating of 10 percent for each major joint or group of minor 
joints affected by limitation of motion, if this limitation 
is not otherwise compensable under the pertinent rating 
criteria.  In this regard, painful motion with joint 
pathology is considered productive of disability, entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).  Because the knee is a major joint, 
38 C.F.R. § 4.45 (2001), consideration must be given to these 
criteria as well.

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260).  Under Diagnostic Code 5261, a noncompensable rating 
is assigned when extension of the knee is limited to 5 
degrees; 10 percent is assigned when extension is limited to 
10 degrees; 20 percent is assigned when extension is limited 
to 15 degrees; and 30 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5261).  A 40 percent evaluation is assigned when extension is 
limited to 30 degrees.  Id.  A 50 percent evaluation is 
assigned when extension is limited to 45 degrees.  Id.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2001).)

Because it appears that the RO has determined that pain and 
limitation of motion are indeed part of the veteran's 
service-connected knee disability, consideration must be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 (2001).  

As noted above, the Court has held that, when evaluating 
joints on the basis of limited motion, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limits functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 
(2001).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

Moreover, when the record reflects that the veteran has 
multiple problems because of service-connected disability, 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.

Historically, the veteran's service medical records reveal 
that, in October 1978, a physical evaluation board report 
indicates that the veteran was found unfit for military 
service due to persistent manifestations of effusion with 
pain resulting from bilateral knee impairments.  It was noted 
that the veteran had had bilateral osteochondritis dissecans 
of each knee, with chondromalacia and degenerative arthritis, 
by x-ray.  Based on these records, by rating action of 
January 1979, the RO granted service connection for the right 
knee and assigned a 10 percent rating under Diagnostic Code 
5259-5010.  The RO also granted service connection for the 
left knee and assigned a 10 percent rating under Diagnostic 
Code 5257.  Thereafter, by rating action of May 1986, the RO 
re-characterized each knee disability and rated each knee 
under Diagnostic Code 5010-5257.

When examined by VA in November 1998, the examiner reported 
that the veteran's left knee revealed no joint edema or 
ligament laxity.  Range of motion of the left  knee revealed 
full extension at zero degrees and flexion to 120 degrees.  
The examiner further noted that the veteran did have a 
moderate amount of crepitation.  Examination of the right 
knee revealed a moderate amount of crepitation but no edema 
or ligament laxity.  Range of motion of the right knee was 
extension at zero degrees and flexion to 140 degrees.  
Osteochondritis dessicans of each knee with degenerative 
joint disease status post arthrotomy, and pain causing mild 
functional impairment was diagnosed.  

Correspondence from a private physician, dated in September 
2000, indicates that the veteran complained of recurrent 
intermittent pain in each knee, and that his knees swelled, 
popped, cracked, and gave out.  Examination of the knees 
revealed 3+ crepitus on the right and 1+ crepitus on the 
left.  There was no particular tenderness or laxity.  There 
was decreased quadriceps strength, worse on the right.  
Osteoarthritis of both knees was diagnosed.  

When examined by VA in June 2001, the veteran complained of 
swelling, throbbing pain, locking, and "gravel" in each 
knee.  The veteran reported that he had pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, dislocation, locking, fatigue, and lack of 
endurance in each knee.  He stated that he was not able to 
stand, walk, or sit for long periods of time and that his 
lack of endurance hindered his activity.  He reported that 
these symptoms were present constantly and flared up on a 
daily basis.  He noted that these flare ups lasted weeks at a 
time.  He noted that a flare up occurred with normal everyday 
activities such as walking, standing, or sitting.  He also 
noted that nothing alleviated these flare ups except hot 
tubs, ice packs, swimming pool, Aleve, Ibuprofen, and muscle 
relaxants.  Examination of the knees revealed that the 
veteran had crepitus on range of motion and had a grossly 
normal posture with a slow waddling gait due to back pain.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, or instability noted.  He had full 
extension to zero and was able to flex to 120 degrees, 
bilaterally.  The limiting factor was pain.  Negative drawer 
and negative McMurray's were noted.  

Given the evidence described above, the Board finds that the 
totality of the evidence supports the assignment of a 10 
percent rating for pain with limitation of motion in each 
knee under Diagnostic Code 5260, separate from the 10 percent 
ratings assigned under Diagnostic Code 5257.  Although the 
veteran is currently in receipt of a 10 percent rating for 
each knee under 38 C.F.R. § 4.71a (Diagnostic Code 5257) 
(2001), the Court has indicated that Diagnostic Code 5257 "is 
not predicated on loss of range of motion, and thus [38 
C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Because 
the RO has considered both loss of range of motion and 
instability as symptoms of the veteran's service-connected 
left and right knee disabilities, and because impairment due 
to painful motion is not contemplated by a rating under 
Diagnostic Code 5257, the Board will grant the veteran an 
additional, separate, compensable rating for each service-
connected knee disability under Diagnostic Code 5260.  
VAOPGCPREC 23-97.

With regard to the application of Diagnostic Code 5257, the 
Board finds that no more than a 10 percent rating is 
warranted for the left or right knee.  This is so because VA 
examination reports do not describe that the veteran has left 
or right knee instability that is anything more than slight 
and none of the other objective evidence in the record in any 
way suggests a higher level of impairment.  Given the above-
noted descriptions of the degree of instability and 
impairment, the Board concludes that such findings do not 
suggest greater disability than already contemplated by the 
10 percent ratings already assigned for left and right knee 
disability under Diagnostic Code 5257.  Accordingly, an 
increased rating for left or right knee disability ratable as 
instability is not warranted under Diagnostic Code 5257.

With respect to the application of Diagnostic Codes 5260 or 
5261, the Board finds that the veteran deserves a separate 10 
percent rating for each knee but no higher.  The Board notes 
that, when examined by VA in June 2001, both flexion and 
extension of the veteran's left or right knee produced pain.   
It was reported that pain was a limiting factor in the 
veteran's range of motion which was extension to zero and the 
end of flexion to 120 degrees.  The Board finds that the 
range of motion demonstrated does not meet the requirements 
for a compensable rating under the criteria for assessing 
limitation of motion of the part affected, i.e., the knee.  
Diagnostic Codes 5260, 5261 (a compensable rating requires 
flexion limited to at least 45 degrees or extension limited 
to at least 10 degrees).  Nevertheless, the Board finds that 
a 10 percent rating for each knee is warranted given the 
objective evidence of limited flexion of the each knee with 
arthritis, pain, and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001); VAOPGCPREC 9-98 at para. 4 (Aug. 14, 1998) 
("[P]ainful motion is considered limited motion even though a 
range of motion is possible beyond where the pain sets in."); 
see also DeLuca, 8 Vet. App. at 206-208.  There is no 
provision in the rating criteria for a higher disability 
rating than 10 percent based on limitation of motion where 
the veteran does not experience sufficiently reduced flexion 
or extension.  

Moreover, the record suggests that the veteran's overall knee 
disability picture, including functional impairments such as 
weakness, excess fatigability, incoordination, and pain (but 
excluding instability, separately discussed above), results 
in disability which can best be equated to limitation of 
flexion to no worse than 45 degrees.  That sort of limited 
motion corresponds to no more than a 10 percent rating under 
Diagnostic Code 5260.  

The Board also notes that there is no indication that the 
veteran's service-connected left or right knee disability 
involves ankylosis, genu recurvatum, or impairment of the 
tibia or fibula.  Rather, the record reflects that his 
disability has been characterized by complaints and/or 
manifestations relative to tenderness, pain, and limitation 
of motion.  Consequently, the Board finds that his left and 
right knee disabilities have been appropriately rated under 
38 C.F.R. § 4.71a (Diagnostic Codes 5257, 5260) (2001).

Extraschedular Considerations

The RO has alluded to the question of whether the veteran was 
entitled to ratings for his left knee, right knee, or low 
back on account of considerations outside the schedular 
rating criteria.  The Board, however, finds that the evidence 
does not tend to show that any of these service-connected 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, so as to warrant the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  The current evidence of record does not 
demonstrate that the left knee, right knee, or low back 
disability resulted in frequent periods of hospitalization or 
in marked interference with employment.  38 C.F.R. § 3.321.  
It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
In the veteran's case, there is no indication that left knee, 
right knee, or low back problems are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, the RO contacted the veteran in February 1999 
and requested him to provide evidence to support his claims.  
He was informed that evidence should be submitted within 60 
days if possible but within one year to allow for payment of 
benefits in association with the claim.  The RO also 
contacted the veteran in March 2001 and requested him to 
provide evidence of any treatment for service-connected 
disabilities since discharge from service.  The RO also 
informed the veteran that the evidence should be submitted 
within 60 days if possible but within one year to allow for 
payment of benefits in association with the claim.  The RO 
further notified the veteran of what action the RO had taken 
with respect to obtaining evidence in his claim including 
having obtained the veteran's treatment reports from Drs. 
D.C., S.B., and L.A.  The RO also asked that he inform the RO 
if he had additional evidence to support his claims.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided each claim and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by rating actions of January 1999 and October 
2001, a statement of the case issued in May 1999, and a 
supplemental statement of the case issued in May 2002, which 
informed him of the applicable law and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claims, the type of 
evidence needed to prove his claims, and of which evidence, 
if any, would be obtained by the veteran, and which evidence, 
if any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained.  
The Board finds that VA has obtained all records from sources 
identified by the veteran, including his post-service VA and 
private treatment records.  Moreover, the veteran has been 
afforded VA examinations to evaluate the severity of his 
service-connected disabilities in November 1998 and June 
2001.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him and obtained by VA.  After a review 
of the evidence, the Board is not aware of any such evidence, 
and concludes that VA has complied with the duty-to-assist 
requirements under the provisions of 38 U.S.C.A. § 5103A and 
newly promulgated 38 C.F.R. § 3.159(c)-(e).  

Under the circumstances of this case, the Board concludes 
that a remand for further action under the VCAA will serve no 
meaningful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Consequently, 
further development of these claims and further expending of 
VA's resources are not warranted.  


ORDER


A 60 percent rating for lumbosacral strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating higher than 10 percent for left knee disability 
under Diagnostic Code 5257 is denied.

A rating higher than 10 percent for right knee disability 
under Diagnostic Code 5257 is denied.

A separate 10 percent rating for left knee disability other 
than that contemplated by the 10 percent rating awarded by 
the RO under Diagnostic Code 5257 is granted, subject to the 
law and regulations governing the award of monetary benefits.  

A separate 10 percent rating for right knee disability other 
than that contemplated by the 10 percent rating awarded by 
the RO under Diagnostic Code 5257 is granted, subject to the 
law and regulations governing the award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

